Order reversed and matter remitted to the Workmen’s Compensation Board for a new hearing. The hypothetical question addressed to the physician who testified for this claimant, and on which he based his opinion, included assumptions as to the *877events of February 1, 1957 which, in part, were not based on evidence and, in other respects, were based on uncorroborated hearsay testimony of claimant (Workmen’s Compensation Law, § 118). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.